Citation Nr: 1211258	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  06-37 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right ear disorder, to include as due to exposure to environmental agents. 

2.  Entitlement to service connection for a sinus disorder, claimed as sinusitis, to include as due to exposure to environmental agents. 

3.  Entitlement to service connection for hypertension, to include as due to exposure to environmental agents.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to August 1986, September 1990 to May 1991, and March 2003 to May 2004, including service in Iraq and the Persian Gulf.  The Veteran's decorations include the Southwest Asia Service Medal and the Kuwait Liberation Medal.  The Veteran had additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico. 

In February 2009 and November 2010 the Board remanded the Veteran's claim for additional development of the record.  A Supplemental Statement of the Case was issued in November 2011 by the VA Appeals Management Center (AMC), which continued the denial of the Veteran's claims.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development. The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

With respect to the claimed right ear disorder, the record reflects that the Veteran was diagnosed with tinnitus during a March 2010 VA examination.  While the examiner indicated that the Veteran's tinnitus was "not ear related," an opinion regarding the etiology of this disability was not provided. 

In the November 2010 Remand, the Board requested that the Veteran be provided with an additional VA examination to determine whether she suffers from a right ear disorder, to include hearing loss or tinnitus.  If an audiological disability was identified, the Board requested that the examiner render a medical opinion as to whether the Veteran's disability was at least as likely as not related to her active  service, to include exposure to environmental hazards.

Following the Board's remand, the Veteran was provided with a VA audiological examination in February 2011.  After reviewing the Veteran's claims file and conducting an audiological examination, the examiner documented that the Veteran did not currently complain of tinnitus.  Audiometric testing revealed that the Veteran's hearing was within normal limits in both ears across all tested frequencies.  She was not diagnosed with a current disability and a medical opinion regarding the Veteran's previously diagnosed tinnitus was not provided. 

While the February 2011 VA examiner indicated that the Veteran did not experience tinnitus, the record indicates that this disability was present during the appeal period.  Pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), a claim for service connection may be valid even when there is no current diagnosis of the claimed disability as long as a claimant has submitted evidence of symptoms of the disability during the pendency of the appeal. 

Here, the record indicates that the Veteran has been diagnosed with tinnitus.  In addition, the Board observes that the Joint Service Records Research Center (JSRRC) has confirmed that the Veteran's convoy experienced an improvised explosive device attack on January 20, 2004.  However, as the March 2010 VA examiner indicated that the Veteran's tinnitus "is not ear related," a medical opinion regarding the etiology of this claimed disability is therefore required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. §§ 3.159(c)(4); 3.304(f)(3) (2011).

With respect to the Veteran's sinusitis claim, a review of the record indicates that the Veteran was diagnosed with allergic rhinosinusitis by a June 1995 VA examiner and allergic rhinitis during March 2010 and April 2011 VA examinations.  As sinusitis and rhinitis share similar symptoms (nasal congestion) the Board has expanded the Veteran's claim as phrased on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In the November 2010 Remand, the Board requested that the Veteran be provided with an additional VA examination to determine whether she suffers from sinusitis.  It was also requested that the examiner comment on the etiology of her claimed sinusitis. 

As alluded to above, following the Board's remand, the Veteran was afforded an additional VA examination in April 2011.  After conducting a physical examination and reviewing the Veteran's claims file, the VA examiner diagnosed the Veteran with rhinitis and indicated that there is "no evidence of sinusitis."  A medical nexus opinion regarding the diagnosed rhinitis was not provided, nor did the examiner comment on whether the Veteran suffered from sinusitis ant any point during the appeal period. 

Upon review, the record indicates that the Veteran has been diagnosed with allergic rhinosinusitis and rhinitis during the appeal period.  The Board notes that she is alleging exposure to environmental agents, to include that she was responsible for burning human waste in a statement received in May 2009.  A medial opinion regarding the etiology of the Veteran's sinus disability(ies) has not been obtained.  Under these circumstances, the Board finds that a medical nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. §§ 3.159(c)(4); 3.304(f)(3) (2011).

With respect to the hypertension claim, in a December 2011 statement, the Veteran indicated that she has been receiving VA treatment for her hypertension and requested that these records be obtained and associated with her claims file.  

Upon review, the most recent VA outpatient treatment record contained in the Veteran's claims folder is an April 2010 record from the San Juan VA Medical Center.  Accordingly, on Remand, any of the Veteran's relevant treatment records must be obtained and associated with her claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran and ask that she identify the names and addresses of all providers of medical examination, hospitalization, or treatment for her right ear disability, hypertension and sinus disability.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at the San Juan VAMC since April 2010.  

2.  The RO/AMC shall afford the Veteran an appropriate VA examination to ascertain the nature and etiology of the claimed sinusitis and diagnosed rhinitis.  The entire claims file is to be provided to the examiner for review, who must acknowledge such receipt and review in any report generated as a result of this remand.  A complete history of the claimed disorder(s) shall be obtained from the Veteran.  All necessary tests should be conducted, and all clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether the Veteran has a sinus disability to include sinusitis or rhinitis.  The nature, date of onset, and etiology of each of the Veteran's asserted disabilities found on examination shall be identified. 

The examiner shall also state whether the Veteran's diagnosed rhinitis, as well as any current disorder found on examination, had its onset during active service or is related to any in-service disease or injury.  The examiner is also requested to set forth if the diagnosed rhinitis or any other sinus disability found on examination was manifested to a compensable degree within one year following separation from service.

If the Veteran's rhinitis, or any other identified sinus disability is found by the examiner to be unrelated to military service, the examiner must express an opinion as to whether the Veteran has a sinus disability which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis or diagnoses. 

For those symptoms and conditions that are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability.  The examiner should express an opinion as to when such a symptom or condition initially manifested itself and whether it is to be regarded as "chronic" (i.e. as having existed for six months or more or as having resulted in intermittent episodes of improvement and worsening over a six-month period). 

In rendering the requested opinions, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC shall afford the Veteran an appropriate VA examination to ascertain the nature and etiology of the Veteran's claimed right ear disability and her diagnosed tinnitus.  The entire claims file is to be provided to the examiner for review, who must acknowledge such receipt and review in any report generated as a result of this remand.  A complete history of the claimed disorder should be obtained from the Veteran.  All necessary tests shall be conducted, and all clinical findings reported in detail. 

The examiner is requested to provide an opinion as to whether the Veteran has, or did have at any time after March 1995, a right ear disability to include tinnitus.  The nature, date of onset, and etiology of each of the Veteran's asserted disabilities found on examination should be identified. 

The examiner shall also state whether the Veteran's diagnosed tinnitus, as well as any current disorder found on examination, had its onset during active service or is related to any in-service disease or injury.  The examiner is also requested to set forth if the diagnosed tinnitus or any other audiological disability found on examination was manifested to a compensable degree within one year following separation from service.

If the Veteran's tinnitus, or any other diagnosed right ear disability is found by the examiner to be unrelated to military service, the examiner must express an opinion as to whether the Veteran has a right ear disability which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis or diagnoses. 

For those symptoms and conditions that are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability. The examiner shall express an opinion as to when such a symptom or condition initially manifested itself and whether it is to be regarded as "chronic" (i.e. as having existed for six months or more or as having resulted in intermittent episodes of improvement and worsening over a six-month period). 

In rendering the requested opinions, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


